Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
Claims 47-65 are currently pending and are under examination.
Benefit of priority is to August 21, 2017.

Withdrawal of Rejections:
The rejection of Claims 50-54, 56, 57, 59, 60, and 62-64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-65 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Bogin et al. (WO 2009/023270).
Applicants have amended their claims to recite an expression vector comprising a polynucleotide encoding a solubility enhancing polypeptide (SEP) that consists of SEQ ID NO: 66 or SEQ ID NO: 93. Neither sequences are taught in Bogin et al. or in the prior or post filing art (accept for the instant inventors and this family of applications).   However, the sequences are obvious variations of the solubility enhancing accessory polypeptides taught in Bogin et al.
Bogin et al. teach expression vectors (page 116, [00497]) encoding biologically active polypeptide linked to accessory polypeptides (AP; fusion protein) which enhance the solubility of the biologically active polypeptides.

SEQ ID NO: 66 is a 200 amino acid SEP comprising amino acids G/S/E/D:
EEEDDDSSSGGESSSDDDGGDDDEESSSGGDDDSSSEEEGGSSSEEDDDGGSSSDDDGEE
EGGEEEDDDSSSGGDDDESESSSGGSSSDEEGGGESEGEDDDSSSGGEGDSSSDDDGGDD 
DEEGESSSGGDDDSSSEEEGGSSSEEEDDDGGSSSDDDEGEEGGEEEDDDSSSGGDDDEE
GESSSGGSSSDDGDEEEGGG 200

SEQ ID NO: 93 is a 200 amino acid SEP comprising S/E/D or (SED)66SE:
   SEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSED   60
   SEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSED  120
   SEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSEDSED 180
   SEDSEDSEDSEDSEDSEDSE 200

Bogin et al. teach that the AP consists of glycine (G), serine (S), glutamic acid (E), and aspartic acid (D), or G/S/E/D (page 4, [0016], last line).  The length of the AP that contains 3 or more types of amino acids can be 10 to 1000 amino acids, and can be 200 amino acids (page 39, [00276]). Therefore, Bogin et al. teach an expression vector encoding a solubility enhancing polypeptide that is the AP of 200 amino acids and comprising the four amino acids G/S/E/D in nearly equal quantities of 46/56/45/53, respectively, rendering the SEP consisting of SEQ ID NO: 66 obvious.
Bogin et al. teach that the AP consists of as serine (S), aspartic acid (D), and glutamic acid (E) (page 5, line 2, for example). In Table 1 at page 43, see line 17, wherein the 3 types of amino acids are configured as (SED)n, wherein the n repeat can be 60-70 (page 42, [00291]). Therefore, Bogin et al. teach an expression vector encoding a solubility enhancing polypeptide that is the AP of 200 amino acids, comprising (SED)66SE or (SED)67, rendering the SEP consisting of SEQ ID NO: 93 an obvious variant of (SED)66 or (SED)67.

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place a polynucleotide encoding SEQ ID NO: 66 into an expression vector because Bogin et al. teach placing a polynucleotide encoding APs into an expression vector, wherein the genus solubility enhancing AP having 200 amino acids and comprising only G/S/E/D. The polypeptide consisting of SEQ ID NO: 66 is a species of this genus that is also a solubility enhancing polypeptide having 200 amino acids and being comprised of G/S/E/D in nearly equal quantities of 46/56/45/53, respectively. Therefore, the genus taught in Bogin et al. sets forth the structure and the function of SEQ ID NO: 66, rendering SEQ ID NO: 66 an obvious variant/species encompassed by the genus (Claim 47, 48).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place a polynucleotide encoding SEQ ID NO: 93 into an expression vector because Bogin et al. teach placing a polynucleotide encoding APs into an expression vector, wherein the genus solubility enhancing AP having 200 amino acids and comprising only (SED)n wherein n is 60-70. SEQ ID NO: 93 is a species of this genus, that is also a solubility enhancing polypeptide having 200 amino acids and being comprised of (SED)n wherein n is between 66 and 67. Therefore, the genus taught in Bogin et al. sets forth the structure and the function of SEQ ID NO: 93, rendering SEQ ID NO: 93 an obvious variant encompassed by the genus (Claim 47, 49).
The remaining claim limitations are taught in Bogin et al.:  
The Biologically active polypeptide is linked via a protease cleavage site to the AP, wherein the cleavage site is TEV protease, enterokinase, Factor Xa, thrombin, (rhinovirus) 3c protease (Claim 50, 51, 52, 62, 63, 64).  
See “Production of accessory-linked polypeptides” at pages 116-120 of Bogin et al., wherein Bogin et al. teach that the expression vector comprising the nucleic acid encoding the AP fusion proteins (which is are polypeptides encoding SEQ ID NO: 66 or NO: 93 and a polynucleotide encoding a rhinovirus 3C protease recognition site), further comprising cloning sites; further comprising polynucleotides encoding affinity tags and MBP (page 20, [00181]) and a polyadenylation site (poly A signal; page 118, [00505]; Claims 53, 54) that is placed into host cells that are human, bacterial, yeast, plant, or insect ([00509]; Claim 55, 58, 56, 59, 57, 60, 65) for expression therein, wherein the AP products are purified (Claim 61).

Applicants discuss the rejection in view of the MPEP 2144.08 which provides guidance to examiners items to be considered when a reference teaches a genus of species but does not specifically teach a species or subspecies within the genus. 
Applicants provide: examination of claims directed to species based upon a single prior art reference: "[w]hen a single prior art reference which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus, Office personnel should attempt to find additional prior art to show that the differences between the prior art primary reference and the claimed invention as a whole would have been obvious. 
Thus, because the Examiner did not provide a secondary reference to render obvious the specific species claimed then Bogan et al.  is not art against the invention.
In response, MPEP 2144 I. teaches:
I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Thus, Bogan et al. provides all teachings needed to render the SEP/AP of SEQ ID NO: 66 or NO: 93 obvious, as set forth in the rejection.

A page 8, in response to (A), if Bogan et al. actually taught SEP/AP having SEQ ID NO: 66 or NO 93, then Bogan et al. would anticipate the claims. The claims have been rejected under 35 USC 103 as being obvious over the teachings of Bogan et al.
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
In response to (B), the genus of Bogan et al. provides the use of four amino acids such that the AP consists of glycine (G), serine (S), glutamic acid (E), and aspartic acid (D), or G/S/E/D, at 200 amino acid length, to provide a polypeptide that is a solubility enhancing peptide to be fused to a POI.  Thus the solubility enhancing accessory protein having 200 amino acids and comprising the four amino acids G/S/E/D in nearly equal quantities of 46/56/45/53, respectively, renders the SEP consisting of SEQ ID NO: 66 obvious. 
In the Advisory Action. It was further noted that at page 4, at [0017], Bogin et al. teach that the accessory polypeptides comprising at least 50% serine and glycine residues. Further embodiments provide for accessory polypeptides which comprise at least 5% glutamic acid, or alternatively at least 10, 20 or 30% glutamic acid, which teaching meets the instant percentages of these 3 amino acids in SEQ ID NO: 66, wherein G+S is 51% and E is 22.5%. 
Thus, the SEP having SEQ ID NO: 66 provides the polypeptide comprising G/S/E/D and has solubility enhancing properties as expected, that is, there are no unexpected results of making a single 200 amino acid chain polypeptide comprised of the four amino acids G, S, E, and D and having solubility enhancing properties when fused to a POI.
Regarding the SEP having SEQ ID NO: 93, Bogan et al. teach SEP/AP that is a single 200 amino acid chain polypeptide comprised of (SED)n, wherein the n repeat can be 60-70, rendering SEQ ID NO: 93 consisting of (SED)66SE obvious. Thus, the SEP having SEQ ID NO: 93 provides the polypeptide comprising (SED)66SE and has solubility enhancing properties as expected, that is, there are no unexpected results of making a single 200 amino acid chain polypeptide comprised of the (SED)66SE and having solubility enhancing properties when fused to a POI.
Thus, Bogan et al. teach both the physical and chemical properties that is SEQ ID NO: 66 or NO: 93, and the utility is in the use of these polypeptides as solubility enhancing peptides when fused to a POI.

In response to (C), it is predictable that the SEP/AP consisting of SEQ ID NO: 66 or NO: 93 are useful as solubility enhancing peptides when fused to a POI because this is taught in Bogan et al. Further, as discussed by Applicants, Bogan et al. teach how one skilled in the art can design the SEP/AP to avoid secondary structures. Therefore, the teachings of Bogan et al. address predictability.  Further, obviousness does not require absolute predictability but whether one of ordinary skill in the art would consider that it was logical to anticipate with a high degree of probability that a trial of it would be successful (In re Pantzer and Feier, 144 USPQ 415).

In response to (D), Applicants assert that the genus of SEP/APs taught in Bogan et al. encompasses millions of different sequences.   Bogan et al. in fact narrows the SEP/AP species to any 200 amino acid polypeptide comprised of four amino acids glycine (G), serine (S), glutamic acid (E), and aspartic acid (D) or comprised of (SED)66SE. 

	Applicants arguments continue at page 9. In response to 2. and 4., Applicants refer to APs having other patterns of amino acids, that is, not those comprising a single 200 amino acid chain polypeptide comprised of the four amino acids G, S, E, and D or (SED)66SE and having solubility enhancing properties when fused to a POI.  In response, each and every teaching of Bogan et al. is taken for what it is.
In re Donahue (226 USPQ 619) sets forth that the art applied under 35 USC 102 must only sufficiently describe the claimed invention to be applied as prior art against the invention.  In re Schauman 197 USPQ 5) the courts defined anticipation as the disclosure in the prior art of a thing substantially identical with the claimed invention. Further, that no more is required of a reference than that it set forth the substance of the invention.
MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012] 
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). 
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively. 
II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

In specific response to 4a-f., Bogan et al. does indeed disclose a small recognizable class of compounds with common properties. Bogan et al. disclose a single 200 amino acid chain polypeptide comprised of the four amino acids G, S, E, and D or (SED)66SE and having solubility enhancing properties when fused to a POI. Applicants have provided no unexpected results that, for example, one species having a specific pattern or sequence of G, S, E, and D is more soluble than any other species having a different pattern or sequence of G, S, E, and D. Indeed, at page 11, para. 1, Applicants agree that the solubility enhancing properties between Bogan et al. genus and SEQ ID NO: 66 or NO: 99 are the similar.

Applicants conclude that their SEP consisting of SEQ ID NO: 66 or NP: 93 are non-obvious because these sequences could not be envisioned as a member of the genus. In response, Applicants arguments are not persuasive because one can envision single 200 amino acid chain polypeptide comprised of the four amino acids G, S, E, and D or (SED)66SE from the teachings of Bogan et al.

	

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656